Exhibit 10.76(b)

 

31 January 2005

 

Dear Sirs,

 


AMENDMENT AND SETTLEMENT


 

We refer to the agreement entered into between us dated 22 December 2004 in
relation to the sale and purchase of midiData Logistik GmbH, SIRVA Netherlands
BV and North American (UK) Limited (the Agreement).  Words and expressions
defined or attributed a meaning in the Agreement shall bear the same meaning
where used in this letter and the provisions of clauses 18 to 30 of, and of
Schedule 11 to, the Agreement shall apply mutatis mutandis to this letter.

 

In consideration of the mutual covenants contained in this letter, you and we
hereby agree as follows:

 

1.             The Agreement shall be amended by the insertion of replacement
figures for the Debt Free/Cash Free Price for each Set of Shares in Part A of
Schedule 1 of the Agreement and (for the avoidance of doubt, pursuant to the
final paragraph of clause 2.4 of the Agreement) the insertion of replacement
figures for Estimated Cash and Estimated External Debt for each Target Company
in the Annex to Schedule 10 to the Agreement, in each case as set out below. 
The resulting Initial Share Prices payable pursuant to clause 2.4 of the
Agreement in respect of each Set of Shares at Closing shall accordingly also be
as set out below.

 

1
Shares/Target
Company

 

2
Debt Free/Cash
Free Price

 

3
Estimated
Cash

 

4
Estimated
External
Debt

 

5
Initial Share
Price

 

 

 

€

 

€

 

€

 

€

 

8 Business Shares/midiData Logistik GmbH

 

6,000,000.00

 

734,055.98

 

142,411.90

 

6,591,644.08

 

10,000 ordinary shares/SIRVA Netherlands BV

 

1,500,000.00

 

890,236.02

 

Nil

 

2,390,236.02

 

100 ordinary shares and 1,699,900 redeemable ordinary shares/North American (UK)
Ltd.

 

1,500,000.00

 

172,761.40

 

Nil

 

1,672,761.40

 

Total

 

9,000,000.00

 

1,797,053.40

 

142,411.90

 

10,654,641.50

 

 

--------------------------------------------------------------------------------


 

2.             Each such amendment shall take effect from the date of this
letter, the Agreement shall remain in full force and effect as so amended and,
after the date of this letter, any reference in the Agreement to “this
Agreement” shall be read and construed as a reference to the Agreement as so
amended.

 

3.             The Purchasers each hereby acknowledge and agree that they have
no right to rescind or terminate the Agreement, whether pursuant to clause 6.5
of the Agreement or otherwise, and undertake not to exercise, or to purport to
exercise, any such right.

 

4.             The information contained or referred to in the Annex to this
letter shall be deemed to have been disclosed to the Purchasers in the
Disclosure Letter prior to the Agreement’s being entered into.  The rights and
obligations of the parties under the Agreement shall be construed accordingly
and the Purchasers each:

 

(a)           acknowledge and agree that the amendments to the Debt Free/Cash
Free prices set out above are in full and final settlement of all claims
(whether in contract, tort or otherwise, and including any claim for breach of
the Warranty contained in paragraph 2.2(b) of Schedule 2 to the Agreement or of
any other Warranty) which any Purchaser may have arising in respect of, and to
the extent of, the facts, matters, events and circumstances disclosed in the
Annex to this letter
provided that such waiver shall not apply to any claims the Purchasers may have
in respect of the Tax Covenant, clause 2.2 and schedule 10 of the Agreement or
clause 12 of the Agreement;

 

(b)           waive any right to bring any such claim, undertake to the Sellers
and to the Sellers’ Guarantor not to bring, and to procure that no other member
of the Purchasers’ Group brings, any such claim or related proceedings of any
nature in any jurisdiction and undertake to indemnify and hold harmless the
Sellers and the Sellers’ Guarantor against any Costs that any of them or any
other member of the Sellers’ Group may incur in connection with any such claim
or proceedings being brought.

 

 

SIGNED

)

 

 

for and on behalf of

)

/s/ Gary Greasby

 

SIRVA UK LIMITED

)

 

 

 

 

 

 

 

 

 

 

SIGNED

)

 

 

for and on behalf of

)

/s/ Gary Greasby

 

MIDIDATA SPEDITION GmbH

)

 

 

 

2

--------------------------------------------------------------------------------


 

SIGNED

)

 

 

for and on behalf of

)

/s/ Gary Greasby

 

ALLIED ARTHUR PIERRE SA

)

 

 

 

 

 

 

 

 

 

 

SIGNED

)

 

 

for and on behalf of

)

/s/ Ralph A. Ford

 

SIRVA WORLDWIDE, INC.

)

 

 

 

 

 

 

 

 

 

 

SIGNED

)

 

 

for and on behalf of

)

/s/ Charles Hallows

 

WINCANTON HOLDINGS LIMITED

)

 

 

 

 

 

 

 

 

 

 

SIGNED

)

 

 

for and on behalf of

)

 

 

WINCANTON TRANS EUROPEAN

)

/s/ Charles Hallows

 

HOLDINGS GMBH

)

 

 

 

 

 

 

 

 

 

 

SIGNED

)

 

 

for and on behalf of

)

 

 

WINCANTON TRANS EUROPEAN

)

/s/ Ian Mackie

 

MANAGEMENT GMBH

)

 

 

 

 

 

 

 

 

 

 

SIGNED

)

 

 

for and on behalf of

)

 

 

WINCANTON TRANS EUROPEAN

)

/s/ Ian Mackie

 

HOLDINGS BV

)

 

 

 

3

--------------------------------------------------------------------------------